NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 QUOC PHAM ANH TRAN,                              No.     14-70040

              Petitioner,                         Agency No. A087-694-753

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Quoc Pham Anh Tran, a native and citizen of Vietnam, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Tran’s experiences in Vietnam did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see also Prasad v.

INS, 47 F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder could

have found this incident sufficient to establish past persecution, we do not believe

that a factfinder would be compelled to do so.”) (emphasis in original).

Substantial evidence also supports the BIA’s determination that Tran failed to

demonstrate an objectively reasonable fear of future persecution in Vietnam. See

Halim v. Holder, 590 F.3d 971, 977 (9th Cir. 2009) (concluding that the petitioner

failed to make a compelling showing of the objective component). Thus, Tran’s

asylum claim fails.

      Because Tran failed to establish eligibility for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of Tran’s

                                          2                                    14-70040
CAT claim because he failed to show it is more likely than not that he will be

tortured by or with the consent or acquiescence of the government if returned to

Vietnam. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-70040